IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-41300
                          Summary Calendar



UNITED STATES of AMERICA,

                                          Plaintiff-Appellee,

versus

CARLOS ROMEO LERMA,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-98-CR-50-1
                       --------------------
                        September 28, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Carlos Romeo Lerma appeals the sentence imposed upon

revocation of his probation by contending that he was not

afforded the right of allocution at the sentencing hearing, in

violation of Fed. R. Crim. P. 32(c)(3)(C).   The Government

confesses error and agrees that Lerma is entitled to relief.     See

United States v. Anderson, 987 F.2d 251, 261 (5th Cir. 1993).

Accordingly, Lerma’s sentence is VACATED and the case is REMANDED

so that Lerma can exercise his right of allocution prior to

resentencing.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.